DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 12/29/2021. 
Claim(s) 33-64 are currently pending. 
Claim(s) 1-32 have been canceled. 
Claim(s) 44 and 58 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks filed 12/29/2021, with respect to rejection of claims 44-46 and 58-60  under 35 U.S.C. §112 have been fully considered and are persuasive.  The  rejection of claims 44-46 and 58-60 under 35 U.S.C. §112 has been withdrawn. 
Applicant’s arguments, see Remarks filed 12/29/2021, with respect to rejection of claims 33-64 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 33-64 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 33-64 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 33 and 49
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest “wherein the solar module and the energy storage module includes a same shape and diameter” in the context of other limitations recited in the claims.  
	Nakajima teaches an energy device comprising a solar module (battery panel 25) and an energy storage module (secondary battery 24) [Fig. 5, paragraphs 0074 and 0077].  However, Nakajima does not teach the solar cell module (25) and the energy storage module (24) are having the same shape and diameter. One would not be motivated to modify the energy storage module and the solar battery panel in Nakajima to have the same shape and diameter as such would require a substantial reconstruction and redesign of the elements shown in Nakajima and there is no teaching, suggestion or motivation in the prior art that would lead one of ordinary skill to perform such modification. 
Regarding claims 34-48 and 50-64
	Claims 34-48 and 50-64 are allowed based on their dependency on claims 33 and 49.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721